BLACKBURN, Presiding Judge.
In State v. Carlisle,1 the Supreme Court of Georgia, reversing Division 2 of the judgment of this Court in Carlisle v. State,2 held that Janice Marie Carlisle’s conviction for aggravated stalking was authorized by the evidence. The Supreme Court did not address or disturb the ruling of this Court in Division 1 in which we affirmed Carlisle’s conviction for stalking. Therefore, we vacate Division 2 of our earlier opinion and adopt the opinion of the Supreme Court as our own. Accordingly, both of Carlisle’s convictions for stalking and for aggravated stalking are affirmed.

Judgment affirmed.


Miller and Bernes, JJ., concur.


 State v. Carlisle, 280 Ga. 770 (631 SE2d 347) (2006).


 Carlisle v. State, 273 Ga. App. 567, 571-573 (2) (615 SE2d 543) (2005).